Citation Nr: 1447850	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-41 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher disability rating (or evaluation) in excess of 50 percent for the service-connected bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
March 1956 to May 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran had been in receipt of a noncompensable (0 percent) rating for right ear hearing loss since March 1998.  In June 2007, the Veteran filed a claim for increased rating for right ear hearing loss and for service connection for left ear hearing loss.  The February 2008 rating decision on appeal denied an increased (compensable) rating for right ear hearing loss and denied service connection for left ear hearing loss.  

The Board subsequently remanded the issue to the Agency of Original Jurisdiction (AOJ) for further development in July 2013 and April 2014.  In April 2014, the Board granted service connection for left ear hearing loss, and remanded the case to the AOJ for a new examination to determine the severity of bilateral hearing loss because the Board found that the issues are inextricably intertwined.  The Board finds that the AOJ substantially complied with the April 2014 Board remand directive, as well as all the July 2013 Board remand directives, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

An April 2014 rating decision implemented the April 2014 Board decision and assigned a disability rating of 50 percent for bilateral hearing loss for the entire rating period on appeal.  Although a higher disability rating of 50 percent was granted for bilateral hearing loss, as reflected in the July April 2014 AOJ rating decision, the issue remains in appellate status because the maximum possible rating had not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Moreover, while the Veteran did not disagree with the initial rating assigned after the grant of service connection for left ear hearing loss, he had originally requested an increased rating for right ear hearing loss, and the April 2014 Board decision found that these issues are inextricably intertwined.  Accordingly, the Board will proceed with deciding this appeal as one for higher rating for bilateral hearing loss, for the entire rating period on appeal, which results in no prejudice to the Veteran because the service-connected bilateral hearing loss will be rated for the entire rating period on appeal.  
  
The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's bilateral hearing loss disability has exhibited no worse than Level IX hearing in the right ear and Level VIII hearing in the left ear.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  The RO issued a June 2008 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, and lay statements by the Veteran, his spouse, a minister, and coworker.  Therefore, VA's duty to assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2014) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455. 

The RO arranged for VA audiometric examinations in December 2007 and July 2014.  These examinations, taken together, are found to be adequate for purposes of rating bilateral hearing loss.  The examiners reviewed the Veteran's medical history and complaints, made clinical measures and observations including audiometric testing and speech recognition testing, and rendered opinions regarding the severity of the disability.  The examination reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for the opinion given, and address the functional effects caused by the bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); Martinak at 455.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.


Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether a staged rating is warranted in this case, and finds that the severity of the service-connected bilateral hearing loss disability has not changed during the course of the appeal so as to warrant a staged rating. 

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. 505.  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010), the effective date is no earlier than the date of the claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) (West 2002) was to allow for a grace period of up to one year for a veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C.A. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  The Board has considered whether it is factually ascertainable that the Veteran's right ear hearing loss disability had increased within one year of receipt of his claim on June 27, 2007, but finds that it did not.  See Gaston, 605 F.3d at 984. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Bilateral Hearing Loss Rating Analysis

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent for hearing loss.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran contends that an increased disability rating in excess of 50 percent is warranted for the service-connected bilateral hearing loss.  The Veteran asserts that bilateral hearing loss is severe enough that he has to wear hearing aids provided to him by VA, that he has to turn up the television volume to loud in order to be able to hear it, that he cannot hear his wife most of the time, and that he misses about 90 percent of what is said to him, even with hearing aids.  See June 2007 and April 2009 VA Forms 21-4138.  The Veteran's wife stated that the Veteran's hearing has worsened over the years, that he wears two hearing aids, and that the Veteran does not understand what people are saying 99 percent of the time.

After considering all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that a disability rating in excess of 50 percent for the service-connected bilateral hearing loss is not warranted.  

At a VA audiometric examination in December 2007, puretone thresholds, in decibels, were recorded as follows:



HERTZ

1000
2000
3000
4000
RIGHT
60
75
85
80
LEFT
70
80
85
80

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 44 percent in the right ear and 52 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss at the 500 to 4000 Hertz ranges. 

These results yield a puretone threshold average of 75 for the right ear and 78.75 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral IX is designated for the right ear and a Roman numeral VIII is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 50 percent disability rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a 50 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a rating in excess of 50 percent.

The Board has also considered whether a disability rating in excess of 50 percent for bilateral hearing loss is warranted applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86.  In this case, the Veteran had puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000; therefore, the exceptional hearing pattern provisions of 38 C.F.R. § 4.86(b) are met for both ears.  Because the exceptional hearing pattern is shown, applying Table VIA, a Roman numeral VII is designated for the right ear and a Roman numeral VII is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 40 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  As Table IV results in a higher numeral than Table IVA, the exceptional hearing pattern provisions do not result in a higher rating; therefore, the higher rating of 50 percent derived from Table IV will be used.
 
A VA audiometric consultation in July 2014, puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
	70
70
80
80
LEFT
60
70
80
80

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 44 percent in the right ear and 48 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss at the 500 to 4000 Hertz ranges.

These results yield a puretone threshold average of 75 for the right ear and 72.5 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, a Roman numeral IX is designated for the right ear and a Roman numeral VIII is designated for the left ear based on the combination of audiometric test scores and speech recognition scores.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 50 percent rating is derived from Table VII of 
38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a 50 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a rating in excess of 50 percent.

The Board has once again considered whether a disability rating in excess of 50 percent for bilateral hearing loss is warranted under the exceptional hearing pattern provisions of 38 C.F.R. § 4.86.  In this case, the evidence shows puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000, which meets the exceptional hearing pattern criteria at 38 C.F.R. § 4.86(b).  Based on the puretone average, a Roman numeral VI is designated for the right ear from Table VIA of 38 C.F.R. § 4.85 and a Roman numeral VI is designated for the left ear from Table VIA.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  Again, Table IV results in a higher numeral than Table IVA; therefore, the higher rating of 50 percent is warranted. 

The Board acknowledges that the Veteran underwent a private audiometric evaluation in June 2007, and has considered the findings reported from that examination.  Although the speech discrimination scores were noted in the report, such scores were not determined using the Maryland CNC test.  For VA purposes, the Maryland CNC test must be used.  38 C.F.R. § 4.85(a).  For this reason, the June 2007 private speech recognition test scores are not valid for VA disability rating purposes. 

The Board has considered and weighed the results of the June 2007 private audiometric testing showing puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
70
85
95
90
LEFT
60
85
85
85

The audiogram results were provided in graph form, so the Board has depicted the numerical results from the graph as shown in the charts above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  These results yield a puretone threshold average of 85 for the right ear and 78.75 for the left ear.  38 C.F.R. § 4.85(d).  

The June 2007 private audiology speech recognition results are inadequate for VA rating purposes because the private audiologist did not use the Maryland CNC test for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85(a).  Therefore, the Board will use the most recent valid results, the December 2007 VA examination speech recognition measurements of 44 percent in the right ear and 52 percent in the left ear together with the June 2007 private puretone measurements in order to ascertain the disability rating.  (The VA examination speech recognition results also happen to be more favorable to the Veteran.)  From Table VI of 
38 C.F.R. § 4.85, a Roman numeral IX is designated for the right ear and a Roman numeral VIII is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 50 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a 50 percent schedular rating; thus, the June 2007 private audiometric evidence does not support a finding of a rating in excess of 50 percent.

The Board has once again considered whether a disability rating in excess of 50 percent for bilateral hearing loss is warranted applying the exceptional hearing pattern criteria at 38 C.F.R. § 4.86.  In this case, at the June 2007 private audiology examination, the Veteran had puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000.  Based on the puretone average, a Roman numeral VIII is designated for the right ear using Table VIA of 38 C.F.R. 
§ 4.85 and a Roman numeral VII is designated for the left ear using Table VIA.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 40 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  Again, Table IV results in a higher numeral than Table IVA; therefore, the higher rating of 50 percent is warranted. 

While the Veteran and his wife have reported that the Veteran has difficulty with hearing others, which has impacted social and occupational functioning, the percentage bilaterally of speech recognition reflects moderate speech discrimination ability.  Neither the Veteran nor representative has contended that the VA hearing examinations are deficient in evaluating the bilateral hearing loss.  The application of the rating schedule to the audiometric findings does not establish entitlement to a disability rating in excess of 50 percent for the entire rating period on appeal.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be rated higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against a disability rating in excess of 50 percent during the rating period on appeal.  For these reasons, the Board finds that a preponderance of the evidence is against assigning a disability rating in excess of 50 percent for bilateral hearing loss for the entire rating period on appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran and his wife of increased hearing impairment resulting in having trouble hearing others, which causes reduced social and occupational functioning.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.  

Moreover, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to bilateral hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

In the absence of exceptional factors associated with the service-connected bilateral hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veteran's assertions of being unemployable due to multiple service-connected disabilities will be addressed by the claim for a TDIU raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) as outlined in the Remand section below because it applies distinct criteria from 38 C.F.R. § 3.321 based on total inability to obtain or maintain substantially gainful employment.  See 38 C.F.R. § 4.16 (2013).


ORDER

A disability rating in excess of 50 percent for bilateral hearing loss, for the entire rating period on appeal, is denied.  

REMAND

Where raised by the Veteran or some evidence of unemployability due to a service-connected disability or disabilities, entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

During the December 2007 VA audiology examination, the Veteran indicated that bilateral hearing loss affects occupational functioning and activities of daily living in that the Veteran often requests people to repeat themselves.  In an April 2009 statement, the Veteran indicated that was previously denied a job due to bilateral hearing loss, which interfered with daily life skills, and made it impossible for him to communicate effectively.  Similarly, during the July 2014 VA examination, the VA examiner noted that bilateral hearing loss impacted ordinary conditions of daily life, to include the ability to work; the Veteran stated that he simply cannot hear others.  The VA examiner opined that it is at least as likely as not that the current hearing loss and tinnitus would not cause the Veteran to be unemployable provided that the Veteran is given visual cues with provision of the best possible signal to noise ration and amplification in order to communicate auditorily.  

Taking Rice into consideration, the Board construes this evidence to be a new claim for a TDIU that arose during the rating period on appeal for bilateral hearing loss; however, further development is necessary prior to analyzing this TDIU claim on the merits.  While the record reflects that the Veteran held multiple jobs in construction over the years, it is unclear whether the Veteran is currently working, what level of education he has achieved, and whether in his current line of work, if any, the accommodations described by the audiologist could be provided.  

With regard to the duties to notify and assist, the Veteran has not been provided with the appropriate VCAA notice in conjunction with a TDIU claim.  A VA opinion would also help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with the appropriate VCAA notice for TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU.  

2. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement on VA Form 21-8940 regarding his post-service work history as well as all of his education and training.  All actions to obtain the requested statement should be documented fully in the claims file.

3. Schedule the Veteran for a VA examination to be conducted by a vocational rehabilitation or similar specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are bilateral hearing loss and bilateral tinnitus.

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.  

4. Thereafter, the issue of entitlement to a TDIU should be adjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


